Exhibit 10.10

January 3, 2003

Mr. James Mannebach
35 Portland Place
St. Louis, MO 63108

OFFER LETTER OF EMPLOYMENT

Dear Jim,

It is my great pleasure to extend to you an offer to join the management of
Roper Industries, Inc. (“Roper”), the terms of which are set out as follows.

Position:   You will serve as a corporate officer of Roper and as head of a
group of our businesses. Roper’s offer is subject to your satisfactory
completion of a company physical and a start date no later than January 20,
2003.


Base Salary:   Your starting base salary will be at the annual rate of $275,000
and, under the Board’s current policy, will be annually reviewed each November
with the adjusted annual rate commencing the following January 1. You will also
be paid at the commencement of your employment a $25,000 sign-on bonus.


Incentive Bonus:   You will participate in Roper’s discretionary annual
corporate officer bonus programs, your bonuses under which will be based upon
the fiscal-year performance of the business group you head and will be paid in
January following Roper’s fiscal year-end (October 31). Under the fiscal 2003
incentive bonus program you could earn a bonus of up to 100% or more of your
base salary; you will be guaranteed a minimum incentive bonus of $100,000 for
fiscal 2003.


Incentive Stock Program:   You will be a participant in the Company’s 2000 Stock
Incentive Plan under which you will be granted 40,000 stock options (three-year
vesting) at the commencement of your employment. You will receive an additional
grant of 25,000 stock options in November 2003 and thereafter will participate
in this Plan with all other Roper corporate officers as determined appropriate
by Roper’s Board of Directors.


--------------------------------------------------------------------------------

James Mannebach
January 3, 2003
Page Two

Employee Benefits:   You will be eligible for all Company employee benefits
available to Roper’s corporate officers including disability, health, dental,
vision, a 401-K Plan (subject to its six-month waiting period) under which the
Company would make base and matching contributions of up to 7-1/2% of your
salary and a non-qualified deferred compensation plan (no waiting period) under
which you could defer up to 100% of your cash compensation.


Auto Car Allowance:   Roper will lease (3-years) an automobile of your choice
for your use under its customary corporate officer program.


Relocation:   Roper will reimburse (and gross up) the customary moving and
relocation expenses you incur at the time of your relocation to the Atlanta area
and will provide reasonable temporary accommodations in the Atlanta area per
Roper’s policy for corporate officers until your relocation.


Severance:   If Roper terminates your employment without cause (your commission
of any crime involving the funds or the assets of the Company, your willful
breach of the Company’s ethical and other policies guidelines of conduct
applicable to you, your personal conduct or misbehavior which is substantially
detrimental or threatening to the reputation, prospects, welfare or security of
the Company, or your continued non-performance of ordinary and customary duties
in the manner requested by the Chief Executive Officer after written notice
thereof), you will be entitled to receive one year’s severance (monthly
installments) equal to your then-current monthly base salary and any bonus which
would be earned based on Company performance up through the period of
termination.


Please indicate your acceptance of this offer by executing this letter in the
space provided below and returning the fully executed letter to me.

Sincerely yours, Accepted by ______________________ Brian D. Jellison James
Mannebach President and Chief Executive Officer Date: ________________